Appeal from a judgment of the Supreme Court, Bronx County, rendered December 20, 1972, convicting defendant after a jury trial of attempted robbery, second degree, and possession of a weapon and sentencing defendant to a term of imprisonment of two to seven years, unanimously dismissed. After this appeal was placed on the calendar, this court was informed that the defendant, who had been transferred to the Correctional Facility at Napanoch, New York, on April 24,1973, was released on an unescorted furlough on January 8, 1974; and that although defendant was due to return to the facility on January 14, 1974, he had not done so and was still at large. Where a defendant who seeks review of a conviction escapes from the restraints placed upon him pursuant to the conviction, and thus is not available to obey the mandate of the court in the event of an affirmance, the appeal must be dismissed. (People v. Casiel, 33 N Y 2d 791; People v. Howe, 32 N Y 2d 766; People v. Sullivan, 28 N Y 2d 900; People v. Del Rio, 14 N Y 2d 165.) We have in any event examined into the merits of the appeal, and were the appeal not being dismissed, we would affirm the judgment. (See Matter of Grady, 37 A D 2d 955.) Concur — MeGivern, P. J., Markewich, Murphy and Tilzer, JJ.